OPINION
By THE COURT.
Submitted on motion by the plaintiff-appellee to strike the notice of appeal from the files, the same being noted as on law only and that the judgment of the Common Pleas Court, entered on June 23, 1949, be affirmed. The record discloses that the notice of appeal was filed on July'25, 1949, which is more than 20 days from the date of the judgment entry. The case originated in the Municipal Court and was in the Common Pleas Court on appeal. There is no provision in the General Code for the filing of a motion for a new trial in a reviewing court and therefore the date of the overruling of the appellant’s motion for a new trial is of no significance.» *497See Kromer v. Kear, No. 4318, decided by this Court on August 8, 1949. (55 Abs 385.)
The motion to strike is sustained.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.
McKEE, Plaintiff-Appellee, v. WADE, Defendant-Appellant.
Ohio Appeals, Second District, Franklin County.
ON MOTION TO STRIKE APPEAL
No. 4350. Decided September 6, 1949.
By THE COURT.
Submitted on motion by the plaintiff-appellee to strike the notice of appeal from the files, the same being noted as on law only and that the judgment of the Common Pleas Court, entered on June 23, 1949, be affirmed. The record discloses that the notice of appeal was filed on July 25, 1949, which is more than 20 days from the date of the judgment entry. The case originated in the Municipal Court and was in the Common Pleas Court on appeal. There is no provision in the General Code for the filing of a motion for a new trial in a reviewing court and therefore the date of the overruling of the appellant’s motion for a new trial is of no significance. See Kromer v. Kear, No. 4318, decided by this Court on August 8, 1949. (55 Abs 385.)
The motion to strike is sustained.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.